Order entered August 28, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01148-CV

                   IN RE M&A TEXAS LANCASTER, LTD., Relator

                Original Proceeding from the 160th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-06438

                                        ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator pay the costs of this original proceeding.


                                                   /s/   DOUGLAS S. LANG
                                                         JUSTICE